Citation Nr: 0605045	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to July 13, 2000 
for the grant of service connection for coronary artery 
disease, peripheral neuropathy of the upper and lower 
extremities, and chronic renal insufficiency.

2.  Whether there was clear and unmistakable error (CUE) in 
the January 1999 rating decision that denied entitlement to a 
compensable rating for Hodgkin's disease, a rating in excess 
of 20 percent for a shell fragment wound of the right leg, a 
rating in excess of 10 percent for hypothyroidism, and a 
compensable rating for a shell fragment wound of the left leg 
and arms.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This appeal arises from a December 2001 rating decision of 
the Milwaukee, Wisconsin Regional Office (RO).   

The issue of entitlement to an effective date prior to July 
13, 2000 for the grant of service connection for coronary 
artery disease, peripheral neuropathy of the upper and lower 
extremities, and chronic renal insufficiency is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision in January 1999, entitlement to a 
compensable rating for Hodgkin's disease, a rating in excess 
of 20 percent for a shell fragment wound of the right leg, a 
rating in excess of 10 percent for hypothyroidism, and a 
compensable rating for a shell fragment wound of the left leg 
and arms was denied.  

2.  The veteran received written notice of the January 1999 
rating decision and of his right to appeal therefrom by 
letter of the same month; however, he did not file an appeal.

3.  It is neither alleged nor shown that the correct facts, 
as they were known at the time of the January 1999 rating 
decision, were not before the adjudicator.

4.  The errors alleged by the veteran and his representative 
amount to no more than argument with how the facts were 
evaluated in the context of whether the January 1999 rating 
denial was appropriate.


CONCLUSION OF LAW

The veteran has not submitted a viable claim with respect to 
whether the January 1999 rating decision that denied 
entitlement to a compensable rating for Hodgkin's disease, a 
rating in excess of 20 percent for a shell fragment wound of 
the right leg, a rating in excess of 10 percent for 
hypothyroidism, and a compensable rating for a shell fragment 
wound of the left leg and arms was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter received in August 1998, the veteran requested that 
a higher evaluation be assigned for the service connected 
Hodgkin's disease.  Following evidentiary development, by 
rating decision in January 1999, entitlement to a compensable 
rating for Hodgkin's disease, a rating in excess of 20 
percent for a shell fragment wound of the right leg, a rating 
in excess of 10 percent for hypothyroidism, and a compensable 
rating for a shell fragment wound of the left leg and arms 
were denied.  The veteran received written notice of this 
decision and his right to appeal therefrom by letter in 
January 1999.

A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that VA mails notice of the 
determination; otherwise, that determination will become 
final.  38 C.F.R. § 20.302.  In this case, written notice of 
the January 1999 rating denial was mailed to the veteran on 
January 21, 1999.  It has neither been contended nor shown 
that the veteran failed to receive the January 1999 notice of 
denial.  Under the presumption of regularity of the official 
acts of public officers, therefore, it is presumed that the 
January 21, 1999 RO notice letter informing the veteran of 
the denial of the four increased rating claims was sent to 
the veteran's address on the date indicated.  Gold v. Brown, 
7 Vet. App. 315 (1995).  No response was received from the 
veteran within one year of January 21, 1999.  As a result, 
the January 1999 rating decision is final.

The veteran next contacted the RO on July 13, 2000, when he 
requested consideration of the claim of service connection 
for coronary artery disease, peripheral neuropathy, and 
chronic renal failure.    

In June 2003, the veteran submitted a claim alleging that the 
RO committed CUE in the January 1999 rating denial.  He 
maintained that he had the exact same disabilities in January 
1999 as he did in December 2001 when he was awarded a 100 
percent evaluation (effective from the July 13, 2000 date of 
claim).  The veteran further indicated that although he had 
the same symptoms in December 2001 as he had in January 1999, 
his disability evaluation remained the same at the time of 
the January 1999 rating denial.  In support of this claim, 
the veteran submitted an additional statement which recounted 
the evidence that was of record at the time of the January 
1999 and December 2001 rating decisions.  

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R.§ 3.105(a) (2005).  

The Court has addressed the question of determining when 
there is clear and unmistakably error (CUE) present in a 
prior decision.  In this regard, the Court has propounded a 
three-pronged test.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

. . . CUE is a very specific and rare 
kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. . 
.  If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error. . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

The veteran and his representative maintain that there was 
CUE in the January 1999 rating decision that denied 
entitlement to a compensable rating for Hodgkin's ease, a 
rating in excess of 20 percent for a shell fragment wound of 
the right leg, a rating in excess of 10 percent for 
hypothyroidism, and a compensable rating for a shell fragment 
wound of the left leg and arms as the RO misevaluted the 
evidence of record at that time.  

In short, it is maintained that the evidence of record at the 
time of the January 1999 rating decision was essentially the 
same as the evidence that was of record in December 2001 when 
a 100 percent disability evaluation was awarded.  This 
allegation does not fit the definition of a viable CUE claim.  
In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court held 
that the argument that the RO misevaluated and misinterpreted 
the evidence available to it at the time of the final prior 
determination (reweighing of the evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  

The essence of the argument made on appeal is that the RO 
gave less than appropriate consideration to what the facts 
showed in relation to the increased rating claims that were 
considered in the January 1999 rating decision.  The type of 
question advanced by the veteran is a question of fact that 
requires a weighing of the evidence.  As consideration of 
this type of allegation forces the adjudicator into the 
reweighing of evidence, the veteran's allegations do not fit 
the definition of a viable CUE claim.  Damrel, supra.

Upon consideration of each allegation advanced in this 
appeal, it is clear that all of the veteran's allegations are 
fact driven; that is, all of the enumerated allegations touch 
and concern the issue of the weight to be given the evidence 
that was of record in January 1999.  The body of law 
involving VA claims makes it clear that an allegation of CUE 
based solely on allegations that the RO did not properly 
evaluate the evidence does not constitute a viable claim of 
CUE.  

If a claimant fails to raise the issue of CUE with the type 
of specificity required (as is the situation in the current 
claim), there is no requirement that the Board address the 
merits of the issue.  Fugo v. Brown, 6 Vet. App. 40 (1993).  
The claim should be dismissed because of the absence of legal 
merit or the lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92 (1995) and Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Under the circumstances, the Board 
concludes that the veteran has failed to reasonably raise a 
viable claim of CUE relative to the January 1999 rating 
decision.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law in November 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Furthermore, the provisions of reasonable doubt under 38 
C.F.R. § 3.102 are not for consideration in CUE claims.  See, 
e.g., 38 C.F.R. § 20.1411 (2005).

Lastly, the case of Simmons v. Principi, 17 Vet. App. 104 
(2003), clarifies the point that assertions of CUE that fail 
to satisfy pleading requirements must be dismissed without 
prejudice to refiling, and may not be denied.  


ORDER

The veteran's appeal that the January 1999 rating decision 
that denied entitlement to a compensable rating for Hodgkin's 
disease, a rating in excess of 20 percent for a shell 
fragment wound of the right leg, a rating in excess of 10 
percent for hypothyroidism, and a compensable rating for a 
shell fragment wound of the left leg and arms was clearly and 
unmistakably erroneous is dismissed without prejudice to 
refiling.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to an effective date prior to July 13, 2000 for 
the award of service connection for coronary artery disease, 
peripheral neuropathy of the upper and lower extremities, and 
chronic renal insufficiency.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  The case at bar must again be remanded to 
effectuate the due process requirement of the VCAA as 
requested in the February 2005 Board remand.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2005).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2005) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2005).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In this case, the RO has not complied with the duty to notify 
under the VCAA.  Notice must be sent to the veteran regarding 
the type of evidence necessary to substantiate his claim and 
as to the division of responsibilities between the appellant 
and VA in obtaining that evidence.  See Quartuccio, supra.  
In short, as the RO has not fulfilled its obligations under 
the implementing regulations regarding the earlier effective 
date claim, it would potentially be prejudicial to the 
appellant if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, a remand is required in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide all information with 
regard to the earlier effective date 
claim that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue remaining on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


